Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-17 are pending as filed with the preliminary amendment of December 20, 2019.
Please Note: applicant needs to make both an election of Invention from between Groups I and II (see paragraph 4 below) and an election of species (see paragraph 5 below). An acceptable election would be Group I, claims 1-11 and the species of zinc, and accompanying claims, for example.

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-11, drawn to a hot dip coating device apparatus.
Group II, claims 12-17, drawn to a method of coating a moving metal sheet.

Species
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
The specific material of the molten metal liquid bath, such as zinc, or aluminum, or zinc-aluminum alloy, or zinc-magnesium alloy, or zinc-aluminum-magnesium alloy, or aluminum-silicon alloy (note claims 13, 16 and 17, for example, and page 4 of the specification).
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1-12, 14 and 15.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of the features of claim 1 in Group I, this Ono et al (US 4519337).  Ono provides a hot dip coating device to provide a metal coating on a moving metal sheet, containing a liquid bath of metal coating material in use, where the metal coating material is to be provided on the moving metal sheet in use (note figure 1, abstract, column 2, lines 45-55, column 3, lines 25-35), where the device includes a container 7 for the dipping liquid (figure 1), at least a guide/sink roll 8 provided in the container below surface level of the liquid bath in use to guide the moving metal sheet through the bath (figure 1, column 2,lines 45-55), a gas knife (nozzles) 9 provided above the liquid bath in use, with the gas knife having an outlet (since gas would exit the nozzle) to project wiping gas on the metal coating provided on the metal sheet that in use passes the gas knife (figure 1, column 2, lines 45-55, column 3, lines 30-35), at least one supporting roll (note bridle rolls 14a, 14b) that together with roll 8 in use influence a shape of the metal sheet in its width direction  at the location of the gas knife 9, where the rolls 14a, 14b are placed above the surface level of the liquid bath on a position enabling them to operate on the metal sheet before  the metal sheet enters the liquid bath (figure 1, column 3, lines 30-60, the rolls act to reduce vibration of the strip/metal sheet at the nozzle (gas knife), so the shape at the nozzles influenced, and also considered to influence shape as it would help control positioning of the strip/sheet, since without vibration, the sheet across the width will be in a desired positioning relative to the gas knife, and tension in the sheet would also help maintain desired shape, and since rolls also in a position to feed and place sheet in front of the gas knife, the placement as shown in figure 1 will also control the resulting shape at the gas knife).  Note also in the bath there can be optional use of rollers 17a, b to also affect vibration (where one of these can also be considered the guide roll in the bath) (figure 6, .

A telephone call was not made to applicant’s representative to request an oral election to the above restriction requirement, because (1) the complexity of the restriction requirement and (2) no attorney is listed as having power of attorney in PALM.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413.  The examiner can normally be reached on M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718